      Case 2:20-cv-11088-JMV-JBC Document 30 Filed 07/12/21 Page 1 of 1 PageID: 607




                                                                    Direct Phone: 212.965.4526
                                                                    alan.heller@foster.com

                                              July 9, 2021                        Request denied.
Via ECF
Judge John Michael Vazquez
United States District Court, District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608
                                                                                           7/13/21
         Re:    TSMA Franchise Systems, Inc. v. TS of Kings Highway, Inc. et.al..
                (Case No. 1:20-cv-11088 (JMV)(JBC))

Dear Judge Vazquez:

      We are co-counsel to Plaintiff TSMA Franchise Systems, Inc. and Third-Party Defendants
Anthony Viscovich, Bryan Gotthoffer, Mike Sachs and Dina Costa.

       On June 28, 2021, Your Honor issued an Opinion that determined two separate motions to dismiss
Third Party Defendants’ Third Party claims. The first motion was filed by Plaintiff and Third Party
Defendant Bryan Gotthoffer (who, at the time of the making of the motion was the only Third Party
Defendant served with the Third Party claims) (the “First Motion”) and the second motion was filed by
Third Party Defendants Viscovich, Sachs and Costa after they had been served (the “Second Motion”).
The grounds for dismissal of the Third Party claims were the same in both motions. Nevertheless, when
Your Honor accepted the arguments made by the Third Party Defendants, Your Honor only dismissed the
Third Party claims made against Viscovich, Sachs and Costa, and the very same claims made against
Gotthoffer.

       We respectfully believe that Your Honor’s failure to include Gotthoffer in the dismissal was an
oversight and we respectfully request that Your Honor hold a conference with counsel to discuss the
necessary steps to modify and/or correct the Opinion so that Gotthoffer can be included in the dismissal.

                                             Respectfully submitted,

                                             /s/Alan A. Heller
                                             Alan A. Heller

cc:      Defendants and Third Party Plaintiff’s Counsel (via ECF)
         Lawrence Weiner, Esq. (via ECF)
